Motion in disciplinary proceedings to confirm report of official referee, recommending that respondent, who was admitted to the bar in the First Department on October 24, 1910, be disbarred. The learned official referee has found upon proof irrefutable that (1) respondent converted to his own use the sum of $3,000 received by him as the committee of an incompetent person under court appointment; (2) that respondent became indebted to certain persons and failed to pay (a) trust moneys misappropriated; (b) moneys for which he promised to give security but failed to do so; (c) moneys he received as a fee to procure a divorce and which he agreed to return if the divorce could not be obtained; (d) moneys he received as fees for a reduction of the term of imprisonment of persons in prison and which he agreed to return if the reductions were not obtained. Respondent failed to file a brief before the official referee and did not appear before, or file a brief with, this court. The official referee reports, and -this court finds, that respondent should be disbarred, and it is ordered accordingly. Motion to confirm report of official referee granted, respondent disbarred, and his name ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Hagarty, Adel and Close, JJ.; Taylor, J., not voting.